Title: To George Washington from Thomas Jefferson, 22 March 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Mar. 22. 1792.

The Secretary of state having had under consideration the expediency & extent of a Convention with Spain to be established for with respect to fugitives from the United states to their adjoining

provinces, or from those provinces to the United States, Reports to the President of the United States the inclosed Analytical view of the motives & principles which should govern such a Convention, and the Project of a convention adapted thereto, which he is of opinion should be forwarded to messrs Carmichael & Short, with powers to treat & conclude thereon.

Th: Jefferson

